UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                               No. 11-cr-936 (RJS)
                                                                     ORDER
                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         On May 10, 2021, the Court ordered an evidentiary hearing to be scheduled for June 10,

2021. In advance of that hearing, IT IS HEREBY ORDERED THAT the government shall file its

witness list, exhibit list, and 3500 material by June 4, 2021. IT IS FURTHER ORDERED THAT

Supervisee’s counsel shall file its submission in response to the government, stating whether he

intends to call any additional witnesses or introduce any other exhibits, by June 8, 2021.

SO ORDERED.

Dated:          June 2, 2021
                New York, New York
                                                     _______________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
